Order filed December 2, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00991-CV
                                  ____________

 IN RE DENBURY RESOURCES, INC. AND DENBURY ONSHORE, LLC,
                            Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-09546

                                    ORDER

      On November 25, 2015, relators, Denbury Resources, Inc. and Denbury
Onshore, LLC, filed a petition for writ of mandamus in this court. See Tex. Gov’t
Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. Relators also filed
a motion for temporary relief. See Tex. R. App. P. 52.8(b), 52.10.

      The Texas Rules of Appellate Procedure require that the typeface of
computer-generated documents filed with the court of appeals be “no smaller than
14-point except for footnotes, which must be no smaller than 12-point.” Tex. R.
App. P. 9.4(e). Relators’ petition for writ of mandamus does not comply with the
stated typeface size.

      Furthermore, Rule 9.4(i)(2)(B) sets forth the maximum length for a
computer-generated petition in an original proceeding.       See Tex. R. App. P.
9.4(i)(2)(B). A party must include a certificate of compliance stating the number
of words in the document. Tex. R. App. P. 9.4(i)(3). Relators’ petition does not
contain the required certificate of compliance.

      We ORDER relators to file an amended petition for writ of mandamus that
complies with the Texas Rules of Appellate Procedure on or before December 7,
2015. See Tex. R. App. P. 9.4(k). We also request real parties in interest to file a
response to the petition on or before December 21, 2015.

      We further DENY relator’s motion for temporary relief.

                                  PER CURIAM